This was a motion made by defendant to set aside a judgment by default final. From a careful perusal of the record, we do not think the allegations of the complaint allege breaches of express or implied contracts for sums certain or computable; nor did the complaint allege a promise to pay the total amount sued for. C. S., 595.
The judgment by default final was irregular; the court below found as a fact that defendant had a meritorious defense. See Supply Co. v. PlumbingCo., 195 N.C. 629. The judgment of the court below is
Affirmed.